DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021 has been entered.

Election/Restrictions
Claims 1-7 and 9-19 are allowable. Claims 12-18 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions species, as set forth in the Office action mailed on November 1, 2019, is hereby withdrawn and claims 12-18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Surinder Sachard on September 3, 2021.
The application has been amended as follows: 
1. A semiconductor memory device comprising: 
a conductive layer; 
[[a]] at least one first interconnect layer above the conductive layer and including a first electrode that extends in a first direction, and a second electrode that extends in a second direction and is in contact with one end of the first electrode, the second direction intersecting the first direction; 
a second interconnect layer above the conductive layer and including a third electrode that is provided in the second direction of the first electrode and extends in the first direction, and a fourth electrode that extends in the second direction and is in contact with one end of the third electrode; 
a first bit line provided above the at least one first interconnect layer and the second interconnect layer, and extending in the first direction; 

a first charge storage layer provided between the first semiconductor layer and the first electrode; 
a second charge storage layer provided between the first semiconductor layer and the third electrode; [[and]] a first plug provided on the first semiconductor layer; and 
a third interconnect laver provided on the first plug, electrically coupled to the first bit line, and extending in the first direction.
3. The device according to claim 2, wherein 
the at least one first interconnect layer further includes a fifth electrode that is provided adjacently to the third electrode in the second direction, extends in the first direction, and is in contact with the second electrode at one end of the fifth electrode, and 
the second interconnect layer further includes a sixth electrode that is provided adjacently to the fifth electrode in the second direction, extends in the first direction, and is in contact with the fourth electrode at one end of the sixth electrode.
10. The device according to claim 1, wherein 
the at least one first interconnect layer further includes a first coupling section that extends in the first direction, is coupled to an end of the second electrode at one end of the first coupling section, and is coupled to a second plug at an upper surface of the first coupling section, 

13. The device according to claim 2, further comprising: 
a seventh interconnect layer provided above the at least one first interconnect layer and including a fifth electrode provided above the first electrode and a sixth electrode provided above the second electrode; 
a fourth interconnect layer provided above the second interconnect layer and including a seventh electrode provided above the third electrode and a eighth electrode provided above the fourth electrode; 
a fifth interconnect layer provided above the third seventh interconnect layer and the fourth interconnect layers, extending in the first direction, and passed through by the first semiconductor layer; 
a sixth interconnect layer provided above the third seventh interconnect layer and the fourth interconnect layers, extending in the first direction, being adjacent to the seventh interconnect layer in the first direction, and passed through by the second semiconductor layer; 
a first transistor provided between the fifth electrode and the first semiconductor layer; 
a second transistor provided between the fifth electrode and the second semiconductor layer; 

a fourth transistor provided between the sixth electrode and the second semiconductor layer; 
a fifth transistor provided between the fifth interconnect layer and the first semiconductor layer; and 
a sixth transistor provided between the sixth interconnect layer and the second semiconductor layer.
14. The device according to claim 13, wherein 
when the first charge storage layer is selected, a first voltage at a first logic level is applied to the third seventh interconnect layer and the fifth interconnect layers, a second voltage at a second logic level is applied to the fourth interconnect layer and the and sixth interconnect layers, 
when the second charge storage layer is selected, the first voltage is applied to the fourth interconnect layer and the fifth interconnect layers, and the second voltage is applied to the third and sixth interconnect layers, 
when the third charge storage layer is selected, the first voltage is applied to the third seventh interconnect layer and the sixth interconnect layers, and the second voltage is applied to the fourth interconnect layer and the fifth interconnect layers, 
when the fourth charge storage layer is selected, the first voltage is applied to the fourth interconnect layer and the sixth interconnect layers, and the second voltage is applied to the third seventh interconnect layer and the fifth interconnect layers.
electrode and the third electrodes, and a second conductive material different from the first conductive material is used for the second electrode and the fourth electrodes.
18. The device according to claim 1, wherein the at least one interconnect layer is a plurality of first interconnect layers, wherein the plurality of first interconnect layers are stacked in the third direction, and air gaps are provided between the plurality of first interconnect layers.
19. The device according to claim 1, further comprising: a substrate provided below the at least one first interconnect layer, the substrate extending in the first direction and the second direction.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "a third interconnect layer provided on the first plug, electrically coupled to the first bit line, and extending in the first direction", as recited in claim 1; and "a first plug that passes through the plurality of first insulating layers and is provided between the second electrode and the first electrode in the first direction, an upper surface of the first plug being located at a same height as a height of the first semiconductor layer, a bottom surface of the first plug being located below the third interconnect layer; and a second insulating layer provided on a side surface of the first plug", as recited in claim 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MEIYA LI/Primary Examiner, Art Unit 2811